Citation Nr: 9905788	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  93-17 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Disagreement with the initial assignment of a 20 percent 
rating for the service-connected Raynaud's phenomenon 
affecting the upper and lower extremities.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from July 1982 to 
October 1991.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1992 rating decision, 
which granted service connection and assigned a 20 percent 
for Raynaud's phenomenon affecting the upper and lower 
extremities, effective on October 8, 1991.  



REMAND

The report of the veteran's February 1992 VA examination 
states the veteran was found to suffer from "decreased 
feeling in the hands over the back of the hand and palmar 
surfaces versus wrist and upper arm area, the same is true in 
the legs greater feeling in the lower legs than in the feet 
bilaterally."  The veteran's skin was noted to be "dry on 
the hands, very cold with a blanching as one gets to the 
distal fingertips and nailbeds which never seem to fill up 
normally."  The veteran was further noted to suffer from 
"extreme pain when he places his hands in cold water" to 
the point that he was reported to need gloves to use a 
freezer or refrigerator.  The impression was noted as 
"Raynaud's Phenomena and/or disease" and the symptoms 
listed above were inferred to be the basis of this diagnosis.

When this case came before the Board in August 1995, it was 
remanded for another VA examination.  A VA examination was 
administered in May 1998 pursuant to that remand.  In the 
report of that examination, the examining physician noted 
that the veteran was able to eliminate characteristic attacks 
of Raynaud's phenomenon by limiting his exposure to extreme 
temperatures.  "Loss of painful sensation in both the upper 
and lower extremities" was also noted.  Also noted was the 
veteran's description of how his knuckles got dark when he 
squeezed his fists and how afterwards his hands turned red 
and then blanched.  The examiner stated that "examination of 
the extremities revealed no particular problem with sores or 
that type of thing" and also stated that "the usual 
phenomena of Raynaud's phenomena [was] not described in a way 
that one would recognize that."  The veteran was noted to 
have no reflexes in the extremities, although reflexes were 
reported present in the veteran's prior examination.  

The examining physician diagnosed the veteran with "history 
of Raynaud's Phenomena with some tendency in that direction 
at the present time" and also "loss of sensation in the 
distal upper and lower extremities, etiology not 
determined."  However, the previous VA examination seemed to 
attribute the loss of sensation in the veteran's extremities 
to Raynaud's phenomenon.  Thus, it is the opinion of the 
Board this case should be remanded in order for another VA 
examination which provides a more comprehensive picture of 
the disability picture caused by the service-connected 
Raynaud's phenomenon.  

The Board therefore remands this case to the RO for the 
following actions:

1.  The RO should take appropriate 
steps in order to contact the veteran 
in order to obtain information 
concerning all treatment he has 
received for the service-connected 
Raynaud's phenomenon since 1995.  
Based on his response, the RO should 
undertake to obtain copies of all 
records from any identified treatment 
sources and associate them with the 
claims folder.  

2.  The RO also should undertake to 
schedule the veteran for a VA 
examination to determine the current 
severity of the service-connected 
Raynaud's phenomenon.  The claims 
folder should be reviewed by the 
examining physician in conjunction 
with the examination.  The examining 
physician should be asked to comment 
on the conclusions reached in the 
previous VA examinations in that he 
should fully describe the 
manifestations attributable to the 
Raynaud's phenomenon.  

2.  When the above actions have been 
completed, the RO should undertake to 
review the veteran's claim.  In so 
doing, the RO consider the recent 
ruling of the Court of Veterans 
Appeals in Fenderson v. West, No. 96-
947 (U.S. Vet. App. Jan. 20, 1999).  
All indicated action should be taken 
in this regard.  In the event any 
determination remains adverse to the 
veteran, the claims folder and the 
assembled data should be returned to 
the Board for completion of appellate 
review after compliance with the 
provisions of 38 U.S.C.A. § 7105.  No 
action is required by the veteran 
unless he receives further notice.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 5 -


